Citation Nr: 0635242	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for lymphedema praecox of 
the right lower extremity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that denied the claim of entitlement to 
an increased rating for lymphedema praecox and continued the 
20 percent disability rating, effective from December 1997.  

In January 2003, the veteran presented personal testimony 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing.  A transcript of the hearing is of record.  

This case was previously before the Board.  In February 2006, 
the Board remanded the issue for further development.  A 
review of the claims file shows that the requested 
development has been accomplished.  


FINDINGS OF FACT

Lymphedema praecox of the right lower extremity is manifested 
by swelling and edema; there are no objective findings of 
stasis pigmentation or eczema.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
lymphedema praecox of the right lower extremity, currently 
evaluated as 20 percent disabling have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code 7121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In December 2004 and March 2006, subsequent to the RO's 
initial unfavorable decision, the veteran was provided with 
correspondence (notice letter) that properly notified her of 
the information required under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) as it pertains to entitlement 
to an increased rating for lymphedema praecox.  For the 
reasons explained in detail below, the Board finds that the 
notice letter satisfies VA's duties to notify and assist the 
veteran.  Therefore, the Board also finds that any defect 
with respect to the timing of the receipt of the notice 
letter in this case is harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to the VA 
notice letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
benefits are awarded.  A review of the record shows that the 
requirements set forth in Dingess have been met, as the 
veteran was provided with such notice in a statement attached 
to the July 2006 Supplemental Statement of the Case (SSOC).  
The Board also notes that there is no prejudice to providing 
this notice after the initial adjudication of the claims.  In 
this regard, as the claim is denied below, any question 
regarding the assignment of a disability rating or an 
effective date is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board initially concludes that the discussions contained 
in the December 2004 and March 2006 notice letters complied 
with VA's duties to notify.  The notice letters informed the 
veteran of the information and evidence that is necessary to 
substantiate the claim; the evidence already received in 
support of the claim; the evidence that VA is responsible for 
obtaining; and the evidence that the veteran is responsible 
for submitting in support of the claim.  She was also 
informed of the actions she should take in support of the 
claim, for example, she was informed of where to send the 
evidence and what she should do if she had questions or 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was also informed to essentially 
submit everything in her possession that would be helpful in 
substantiating the claim.  

The Board also concludes that VA also satisfied the duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim and to respond to the VA notice letters.  Further, VA 
has obtained the veteran's VA medical treatment records, VA 
examination reports, as well as non-VA medical records.  The 
veteran has not identified any additional evidence pertinent 
to the claim, which is not already associated with the claims 
file, and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In December 2001, the RO denied the claim of entitlement to 
an increased rating for lymphedema praecox of the right lower 
extremity and continued the 20 percent disability rating, 
effective from December 1997.  The veteran essentially 
maintains that lymphedema praecox of the right lower 
extremity is more than 20 percent disabling and that she is 
entitled to the next higher rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

The RO assigned a 20 percent disability rating for lymphedema 
praecox of the right lower extremity under 38 C.F.R. § 4.104, 
Diagnostic Codes 7799-7121.  With regard to hyphenated 
Diagnostic Codes, 38 C.F.R. § 4.27 provides that hyphenated 
Diagnostic Codes are used when a rating under one Diagnostic 
Code requires the use of an additional Diagnostic Code to 
identify the basis for the evaluation assigned.  

The pertinent evidence of record includes VA examination 
reports, dated in May 2001, July 2002, and March 2006; VA 
medical treatment records, dated from January 2000 to August 
2001; a medical report from L. Biffers, P.T. at TMC 
Healthcare, dated in September 2002; and additional VA 
medical treatment records, dated through June 2006.  The 
determinative issue is whether the aforementioned medical 
evidence includes findings which are attributable to the 
service-connected disability of lymphedema of the right lower 
extremity, and are consistent with the criteria for the next 
higher rating under the applicable Diagnostic Codes.  

As stated above, the service-connected disability is 
currently evaluated under Diagnostic Codes 7799- 7121.  In 
order to assign the next higher rating of 40 percent under 
Diagnostic Code 7121, the evidence must show that the 
veteran's symptoms are consistent with post-phlebitic 
syndrome of an unknown etiology with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 20 percent disability rating is assigned for 
post-phlebitic syndrome of an unknown etiology with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (2006).  

The aforementioned evidence reveals that the veteran suffers 
from edema of the right lower extremity.  There is no 
evidence of stasis pigmentation or eczema.  The 
aforementioned medical records show that the veteran has full 
range of motion of his joints; there is no limitation of 
motion in the right lower extremity.  For example, during the 
May 2001 VA examination, the examiner stated that the veteran 
experienced swelling in the right leg and that the swelling 
is worse when in a dependent position.  She did not have 
venous insufficiency, there were no skin changes, and no 
discomfort.  The objective findings state that the veteran 
experiences lymphedema of the right leg.  

The VA medical treatment records, dated from January 2000 to 
August 2001, show that the veteran complained of swelling in 
the right ankle; the records reveal right lower extremity 
edema of the right ankle.  The August 2001 VA medical record 
reveals mild chronic edema secondary to lymphedema.  The 
veteran relates that there has been no injury to the right 
ankle.  (See VA medical treatment record, dated in March 
2001.)

On VA examination, dated in September 2001, the veteran was 
diagnosed as having right knee with anterior knee pain 
syndrome which is not due to the service-connected disability 
of lymphedema praecox.  While the examination primarily 
pertained to a disability which is not currently on appeal 
before the Board, the examination report does, however, 
includes the veteran's reports of right foot swelling, an 
occasional ache, as well as an occasional limp on prolonged 
walking.  Examination of the right foot did not result in 
findings which are consistent with the criteria for the next 
higher rating.  

The VA medical treatment records, dated from November 2001 to 
July 2002, reports the veteran's subjective complaints of 
right ankle pain and swelling.  The objective findings reveal 
that the right foot has bony abnormalities with loss of arch, 
and there is evidence of nonpitting edema.  The records also 
report that the veteran has full range of motion of all 
joints.  The December 2001 VA medical record states that the 
results of an magnetic resonance imaging (MRI) scan of the 
ankle were essentially normal except for edema noted on the 
right ankle area.  

The July 2002 VA examination shows that the veteran did not 
have any skin abnormality, eczema, or pigmentation.  The 
objective findings include evidence of moderate edema with 
enlargement of the right foot and ankle as well as evidence 
of some edema extending to as high as the mid calf.  The 
examiner stated that the veteran has lymphedema of the distal 
lower extremity, of unknown etiology, which is painless and 
presents functional difficulties in the sense that the 
extremity is slightly larger, varies in size, there is added 
weight, and it makes it difficult to wear shoes when it is at 
its worst.  

The medical record from L. Biggers, P.T. at TMC Healthcare, 
dated in September 2002, shows that the veteran reported 
increased swelling in the dorsum and toe area of the foot, 
the ankle, and the lower leg.  The medical record states that 
the dorsum of the right foot is positive for pitting.  

The additional VA medical treatment records, dated through 
July 2003, report that the veteran uses compression stockings 
in connection with lymphedema of the right lower extremity.  
There are objective findings of swelling.  These records also 
show repeated findings of edema.  

The additional VA medical treatment records, dated from April 
2004 to November 2004, show that the veteran experienced some 
edema in the right foot.  

During the most recent VA examination report, dated in March 
2006, the examiner stated that he had reviewed the July 2002 
VA examination and concluded that there had not been any 
interval change in the right lower extremity.  While the 
veteran reported subjective complaints of aching in the right 
foot and ankle, the examination revealed no findings of 
stasis pigmentation, eczema, or ulceration.  

In view of the evidence, law and regulations, the Board 
concludes that the criteria for a higher rating have not 
been.  The record does not include findings which are 
consistent with persistent edema and stasis pigmentation or 
eczema, with or without ulceration.  While there is evidence 
of persistent edema, there is no evidence of stasis 
pigmentation and/or eczema.  In fact, during the most recent 
examination, it is expressly noted that the veteran did not 
experience stasis pigmentation or eczema of the right lower 
extremity.  (See the VA examination report, dated in March 
2006).  The additional medical records listed in detail above 
are consistent in that the records state that the veteran's 
skin in the right lower extremity is essentially normal.  

Given the foregoing, the Board concludes that the record does 
not include evidence demonstrating that the symptoms 
attributable to the service-connected lymphedema of the right 
lower extremity meet the criteria for the next higher rating 
under Diagnostic Code 7121.  

In reaching this conclusion, the Board finds that the medical 
findings are of greater probative value than the veteran's 
allegations regarding the severity of her service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  

ORDER

Entitlement to an increased rating for lymphedema praecox of 
the right lower extremity, currently evaluated as 20 percent 
disabling is denied.  



____________________________________________
James R. Seigel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


